OPINION ON MOTION FOR REHEARING.
The burden of appellant's complaint in her motion for rehearing is that respondents, being dissatisfied with appellant's abstract of the record, filed an additional abstract and thereby waived any objections or complaint they had or could have had to appellant's abstract. Suffice it to say that we have diligently searched our files and records and do not find anywhere an additional abstract of the record filed by respondents, or any record in this court showing that the same was filed. It may be true, as appellant asserts, that respondents had prepared and served on her attorneys a supplemental abstract, but it was never filed in this court, and therefore was not and is not before us for consideration, and the cases cited and relied on by appellant on the assumption that a supplemental abstract was filed have no application in this case.
Appellant also claims that our opinion is in conflict with the controlling cases of Coleman v. Roberts, 214 Mo. 634, State ex rel. v. Broaddus, 239 Mo. 359, Warner v. Howard,98 S.W.2d 613, and Watson v. Kerr, 287 S.W. 337, to which our attention was not called in her original brief; but an examination of those cases will not support appellant's contention. It seems clear to us from an examination of the opinion of the Supreme Court in Warner v. Howard, supra, that the conclusion we have reached herein is inescapable.
The motion for rehearing is overruled. All concur.